       Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 1 of 7



UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
______________________________________

DEBORAH LAUFER,
                         Plaintiff,

            v.                                            8:20-cv-1974

FT. MEADE HOSPITALITY, LLC,
                        Defendant.
______________________________________

               ORDER GRANTING PLAINTIFF’S MOTION
              FOR ENTRY OF JUDGMENT AFTER DEFAULT

      Upon consideration of Plaintiff’s Motion for Entry of Judgment after Default,

and the Court having reviewed the record, makes the following findings.

      Pursuant to the provisions of Rule 55(b)(2) of the Federal Rules of Civil

Procedure, this Court hereby enters Judgment after Default against Defendant, FT.

MEADE HOSPITALITY, LLC. This is an action for injunctive relief and attorneys’

fees and costs pursuant to 42 U.S.C. §12181, et seq. (“Americans with Disabilities

Act” or “ADA”). The individual Plaintiff, Deborah Laufer, qualifies as a disabled

person within the meaning of the ADA. Plaintiff is unable to engage in the major

life activity of walking more than a few steps without assistive devices. Instead,

Plaintiff is bound to ambulate in a wheelchair or with a cane or other support and

has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

wrist. The subject property is a hotel.

                                          7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 2 of 7



      Defendant was served with the summons and complaint on July 22, 2020. The

Defendant failed to file an answer. Therefore, Plaintiff filed a Request for a Clerk’s

Default. A Clerk’s Default was entered against Defendant on August 24, 2020.

      This Court has original jurisdiction over the action pursuant to 28 U.S.C.

§1331 and 1343 for Plaintiff’s claims arising under 28 U.S.C. §12181, et seq., based

on Defendants’ violations of Title III of the Americans with Disabilities Act (see

also, 28 U.S.C. §2201 and §2202).

      Pursuant to the provisions of Rule 55 of the Federal Rules of Civil Procedure,

when a party against whom affirmative relief is sought has failed to plead or

otherwise defend as provided by the Rules of Civil Procedure, such as the

Defendants in this cause, a default shall be entered against that party. In this

instance, Defendants were properly served with the Complaint filed herein and failed

to respond in any manner. Therefore, a final default judgment is hereby entered by

this Court against Defendant.

      Defendant, as the owner and operator of a place of lodging known as Quality

Inn & Suites Laurel MD located at 1 Second St, Laurel, MD 20707 (“the Property”

or “the Hotel”), is required to comply with the ADA, as well as the standards

applicable to places of public accommodation, as set forth in the Code of Federal

Regulations, incorporated by reference into the ADA. These regulations impose

                                          7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 3 of 7



requirements pertaining to places of public accommodation, including places of

lodging, to ensure that they are accessible to disabled individuals.               More

specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following requirements:

                      Reservations made by places of lodging.

      A public accommodation that owns, leases or leases to or operates a place of

lodging shall, with respect to reservations made by any means, including by

telephone, in-person, or through a third party –

             (i)     Modify its policies, practices, or procedures to ensure that
                     individuals with disabilities can make reservations for accessible
                     guest rooms during the same hours and in the same manner as
                     individuals who do not need accessible rooms;
             (ii)    Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess
                     independently whether a given hotel or guest room meets his or
                     her accessibility needs;
             (iii)   Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been
                     rented and the accessible room requested is the only remaining
                     room of that type;
             (iv)    Reserve, upon request, accessible guest rooms or specific types
                     of guest rooms and ensure that the guest rooms requested are
                     blocked and removed from all reservations systems; and
             (v)     Guarantee that the specific accessible guest room reserved
                     through its reservations service is held for the reserving
                     customer, regardless of whether a specific room is held in
                     response to reservations made by others.




                                            7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 4 of 7



The Defendant, either by itself or through a third party, implemented, operates,

controls and/or maintains the following websites for the Property: booking.com,

priceline.com, agoda.com, expedia.com, www.trip.com, and orbitz.com.

      Prior to the commencement of this lawsuit, the Plaintiff visited the websites

for the purpose of reviewing and assessing the accessible features at the Property

and ascertain whether it meets the requirements of 28.C.V.R. Section 36.302(e) and

her accessibility needs. Plaintiff was unable to do so because Defendant has failed

to comply with said requirements, and as a result the Plaintiff was deprived of the

same goods, services, features, facilities, benefits, advantages, and accommodations

of the property and website available to the general public. Plaintiff intends to

revisit the Defendant’s website in the near future to reserve a guest room and

otherwise avail herself of the goods, services, features, facilities, benefits

advantages, and accommodations of the Property, but she is continuously aware that

the subject website remains non-compliant and it would be a futile gesture to revisit

the website as long as those violations exist, unless she is willing to suffer additional

discrimination. Venue is proper in this jurisdiction because this is where the injury

occurred.

      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated federal

                                           7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 5 of 7



regulations to implement the requirements of the ADA.               28 CFR Part 36.

Defendant is in violation of 42 U.S.C. 12181 et seq., and 28 CFR 36.302 et seq., and

is discriminating against Plaintiff. The discrimination is based on the Defendant’s

denying Plaintiff full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations as prohibited by 42 U.S.C. §12182

et seq., and by depriving her of the information required to make meaningful choices

for travel. By maintaining the website with violations, Defendant deprives Plaintiff

the equality of opportunity offered to the general public.

      Pursuant to 42 U.S.C. 12188(a)(2), this Court is provided authority to grant

Plaintiff’s injunctive relief, including an Order to alter the website to make it readily

accessible to and useable by individuals with disabilities to the extent required by

the ADA. Courts have granted motions for default judgment based on website

discrimination involving hotel online reservations systems. See, e.g., Kennedy v.

Yaish & Tish Ltd., LLC, 19-cv-61992-RAR, DE 14 (S.D. Fla. 9/27/19); Kennedy

v. Londamerican Real Estate Ltd., 19-cv-61228-SMITH/VALLE, DE 18 (S.D. Fla.

8/21/2019); Kennedy v. Guruhari Hospitality, LLC, 0:19-cv-61139-WPD, DE 18

(S.D. Fla. 7/11/2019); Kennedy v. Moreno, 19-60550-CIV-ALTMAN, DE 20, (S.D.

Fla. 6/26/2019); Kennedy v. Pacifica Tampa Ltd Partnership, 5:17-cv-442-JSM-

PRL, DE 7 (M.D. Fla. 1/25/18). Kennedy v. Fernandez, 19-60876, DE 18 (S.D. Fla.

                                            7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 6 of 7



6/11/2019); Kennedy v. Astoria Hotel Suites, LLC, 19-cv-60160, DE 17 (S.D. Fla.

3/22/19); Kennedy v. Dockside View, LLC, 2:18-cv-14444-KAM (S.D. Fla.

1/19/19); Kennedy v. Cape Siesta Motel, LLC, 18-81811, 0:18-cv-61811-MGC, DE

20 (S.D. Fla. 1/18/2019); Kennedy v. Shivnit, Inc., 0:18-cv-63094-UU, DE 12 (S.D.

Fla. 1/30/19); Kennedy v. Terrace Park Suites, LLC, 0:19-cv-60012-DPG (S.D. Fla.

3/21/19); Kennedy v. Shree Ram Jalaram, Inc., 19-60708, DE 13 (S.D. Fla.

4/18/2019); and Kennedy v. Rushi Hospitality LLC, 18-cv-62259-WPD, DE 26

(S.D. Fla. 2/6/19). These include the entry of judgment mandating that the

Defendants bring their websites into full compliance with the ADA. Further, the

Courts stated that Plaintiff is entitled to their attorney fees, costs, litigation expenses

and expert fees incurred.




                                             7
        Case 8:20-cv-01974-SAG Document 7-1 Filed 08/24/20 Page 7 of 7



      WHEREFORE, this Court hereby enters Judgment after Default against the

Defendant, enjoining it from discriminating against individuals with disabilities and

remediating its websites to bring it into compliance with the Regulation.

      This _____ day of __________, 2020.



                                ____________________________
                                UNITED STATES DISTRICT JUDGE

**Order prepared and submitted by attorney for Plaintiff.




                                          7
